 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (herein “Agreement”) is entered into
September 21, 2006, by and between JMAR Technologies, Inc. (“JMAR”) and C. Neil
Beer (“Executive”).
Recitals
     WHEREAS, JMAR desires to expand its advanced photonics and x-ray
technologies to create high value products for research, defense, and commercial
industrial markets, with strong emphasis on sub-micron system technology;
     WHEREAS, JMAR hired Executive in April, 2006 and desires now to enter into
an Employment Agreement with Executive; and
WHEREAS, Executive desires to enter into an Employment Agreement with JMAR;
     NOW, THEREFORE, JMAR and Executive agree as follows:

1.   Employment/Title/Responsibilities. The Company hereby employs Executive,
and Executive hereby accepts such employment as President and Chief Executive
Officer of the Company. Executive shall do and perform such other services, acts
or things as shall be required of him from time to time by the Company, and
shall comply with the directives, policies, procedures and requirements issued
or established from time to time by the Company. Executive shall at all times
during his employment by the Company (unless otherwise agreed in writing by the
Company) devote his entire productive time, energies, ability and attention to
the business of the Company and perform faithfully and diligently such duties
and responsibilities to the best of his abilities; provided, however, that
Executive shall be entitled to vacation time and time off for sickness and
disability in accordance with the policies of the Company in effect from time to
time. Executive shall initially accrue vacation at the rate of four weeks per
annum. After reaching five years of service, Executive shall accrue one
additional day of vacation for each additional year of service up to a maximum
of five weeks per year.   2.   Compensation/Benefits.

2.1 As compensation for the services provided by Executive under this Agreement,
JMAR will pay him an annual salary of $250,000 (base pay), payable in accordance
with JMAR’s usual payroll procedures. Executive’s base pay shall be reviewed at
least annually by the Board, and in the Board’s sole discretion, may be
increased at any time.
2.2 Executive shall have the right to participate in such pension, profit
sharing, bonus, group insurance or similar employee benefit plans established by
the Company for the benefit of senior management of the Company, for so long as

 



--------------------------------------------------------------------------------



 



any such plan is maintained in effect for the benefit of such class, with
Executive’s participation or share therein being determined by the provisions
and requirements of the respective plan. A summary of the Company’s benefits
plans has been provided to Executive.
2.3 All payments from the Company to Executive pursuant to this Agreement,
including salary or other amounts paid pursuant to Sections 2.1 above or
otherwise, shall be subject to such payroll tax, withholding, social security
and other deductions as may be required by any Federal, state or local law, rule
or regulation, which the Company may reasonably deem to be applicable thereto.
2.4 The Company shall pay or reimburse Executive for all reasonable expenses
incurred by Executive on the business of the Company and for the promotion of
its business, provided such expenses are pre-approved in writing by the Company
or are consistent with the written policies and guidelines approved by the
Company and in effect from time to time.
2.5 The Company shall pay or reimburse Executive for all reasonable and
allowable expenses incurred by the Executive in relocating him and his family
from Colorado Springs, CO to San Diego, CA. These expenses include the cost of
commissions, fees, escrow and closing costs involved with the purchase of a
residence in the San Diego area, and transport of automobiles, household goods,
and travel. In addition, in the event that the Executive’s Colorado residence
does not sell in a timely manner, in order to expedite the Executive’s purchase
of a residence in San Diego and to further facilitate the performance of
Executive’s duties, the Compensation Committee of the Board of Directors of the
Company authorizes the payment of $65,000 in additional compensation to
Executive to defray the additional living costs and associated expenses of
maintaining two houses.
2.6 Beginning October 12, 2006, Executive will be eligible for an annual bonus
based upon achievement of reasonable goals specified by the Board.
3. Initial Stock Option Grant. In connection with the commencement of
Executive’s employment in April, 2006, JMAR granted him Non-Qualified Stock
Options (NQSO’s) to purchase 300,000 shares of JMAR common stock. The terms of
those options are contained in JMAR’s standard stock option agreement executed
with Executive. The Board will review Executive’s performance from time-to-time
to consider further grant of options.

4.   Employment at Will; Salary Continuation Payments.

4.1 Executive and the Company understand and agree that Executive’s employment
will be “at-will” and may be terminated at any time, for any reason, with or
without cause, by either Executive or JMAR. Executive and the Company understand
and agree that nothing in the Company’s Employment Handbooks or the Company’s
other policies is intended to be, and nothing in them should be construed to be,
a limitation on the right to terminate the employment relationship at any time
for any reason.

2



--------------------------------------------------------------------------------



 



4.2 Section 4 of this Agreement contains the entire agreement between the
parties as to the term and duration of the employment. It supersedes any and all
other agreements, either oral or in writing between the parties hereto with
respect to Executive’s term of employment and the termination thereof. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and
acknowledges that no other agreement, statement, or promise not contained in
this Agreement shall be valid or binding. Section 4 of this Agreement may not be
modified or amended by oral agreement, or course of conduct, but only by an
agreement in writing signed by an officer of the Company and Executive.
4.3 In the event Executive’s employment terminates for any reason other than
death, disability, a termination upon a Change of Control, a voluntary
termination not for Good Reason, or a termination for Cause, Executive shall
receive six (6) monthly payments each equal in amount to one-twelfth of the sum
of the full amount of his then Base Salary, minus standard withholdings and
deductions.
4.4 In the event of Executive’s termination upon a Change of Control, Executive
shall, within seven (7) days of such termination, receive one lump sum payment
equivalent to twelve (12) months of his then Base Salary, minus standard
withholdings and deductions.

5.   Confidential Information. Concurrently herewith, Executive shall enter into
an Employee Confidentiality and Inventions Agreement with JMAR in the form
provided to Executive.   6.   No Violation of Other Contracts. Executive
represents and warrants that the execution, delivery and performance of this
Agreement by Executive does not and will not result in a breach of or violation
of, or constitute a default under, any agreement to which Executive is a party
or by which Executive is bound.   7.   No Conflicts of Interest. Executive does
not now, and during the term of his employment, will not have any financial
interest, whether by stock ownership or otherwise, in any entity which is a
supplier, customer or competitor of the Company; provided, however, that the
foregoing shall not prohibit the ownership of securities of corporations which
are listed on a national securities exchange or traded in the national
over-the-counter market in an amount which shall not exceed 1% of the
outstanding shares of any such corporation.   8.   Compliance with JMAR’s Rules.
Executive agrees to comply with all of the rules, regulations and standard
practices of JMAR as in effect from time to time. JMAR will provide Executive
with all such current rules, regulations and standard practices and all future
updates.

3



--------------------------------------------------------------------------------



 



9. Definitions
9.1 Good Reason: For purposes of this Agreement, “Good Reason” means that any of
the following are undertaken without Executive’s express written consent:
(a) the assignment to Executive of any duties or responsibilities which result
in any diminution or adverse change of Executive’s position, status or
circumstances of employment; (b) a reduction by the Company in Executive’s Base
Salary; (c) the taking of any action by the Company which would adversely affect
Executive’s participation in, or reduce Executive’s benefits under, the
Company’s benefit plans (including equity benefits) as of the time this
Agreement is executed, except to the extent the benefits of all other executive
officers of the Company are similarly reduced; (d) a relocation of Executive’s
principal office to a location outside of San Diego County, California; (e) any
breach by the Company of any material provision of this Agreement; or (f) any
failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company.
9.2 Cause: For the purposes of this Agreement, “Cause” means: (i) an intentional
action or intentional failure to act by Executive which was performed in bad
faith and to the material detriment of the Company; (ii) Executive intentionally
refuses or intentionally fails to act in accordance with any lawful and proper
direction or order of the Board; (iii) Executive willfully and habitually
neglects the duties of employment; or (iv) Executive violates Sections 5, 7, 8
of this Agreement; provided, however, that in the event that any of the
foregoing events under clauses (i), (ii), (iii), (iv) above is capable of being
cured, the Company shall provide written notice to Executive describing the
nature of such event and Executive shall thereafter have ten (10) business days
to cure such event.
9.3 Change of Control: For purposes of this Agreement, a Change of Control
means: (a) any sale, merger, consolidation, tender offer or similar acquisition
of shares, as a result of which at least a majority of the voting power of the
Company is not held, directly or indirectly, by the persons or entities who held
the Company’s securities with voting power before such transaction, or (b) a
sale or other disposition of all or a substantial part of the Company’s assets.

10.   General Provisions.

10.1 Assignment. Neither the rights nor obligations under this Agreement may be
assigned, transferred, pledged or hypothecated by any party hereto, except that
this Agreement shall be binding upon and inure to the benefit of any successor
of JMAR.
10.2 Notices. Any notice required or permitted to be given under this Agreement
shall be deemed to have been duly given if in writing and if personally
delivered or sent by registered or certified mail, return receipt requested,
with postage prepaid:

4



--------------------------------------------------------------------------------



 



if to JMAR:
JMAR Technologies, Inc.
10905 Technology Place
San Diego, CA 92127
Attn: Chief Financial Officer
If to the Employee:
Dr. C. Neil Beer
2510 Kinderhook Lane
Colorado Springs, CO 80919
Any party may change the address to which notices are to be sent to it or him by
giving ten days’ written notice of such change of address to the other party in
the manner above provided for giving notice. Notices will be considered
delivered on the date of personal delivery or on the date of deposit in the
United States mail in the manner above provided for giving notice by mail.
10.3 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in San Diego
County, California, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, and judgment upon the award of the
arbitrator(s) shall be entered in any court with appropriate jurisdiction as the
final binding judgment. The provisions of California Code of Civil Procedure
Section 1283.05 (related to the availability of certain discovery procedures)
are hereby incorporated into and made applicable to this Agreement. In addition
to any other relief as may be granted, the prevailing party shall be entitled to
reasonable attorneys’ fees in such arbitration, with the amount thereof to be
determined by the arbitrator or the court.
10.4 Counterparts. This Agreement may be executed in several counterparts, and
all counterparts so executed shall constitute one agreement binding on all of
the parties hereto notwithstanding that all parties are not signatory to the
original or same counterpart.
10.5 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between Executive and JMAR with respect to the employment of
Executive, and supersedes all other agreements, written or oral, regarding such
employment. This Agreement may be altered or amended only by a written
instrument executed by each of the parties hereto.
10.6 Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

5



--------------------------------------------------------------------------------



 



10.7 Interpretation of Agreement. In the event of any arbitration or other
dispute, neither this Agreement nor any provision hereof shall be interpreted
for or against any party on the basis said party or its attorney drafted the
Agreement or provision in question.
10.8 Waiver. The waiver by any party hereto of a breach of any of the provisions
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach hereof by such party.
10.9 California Law. This Agreement shall be governed by and considered in
accordance with the laws of the State of California.
10.10 Headings. The subject headings of the Sections of this Agreement are
included for the purposes of convenience only and shall not affect the
construction or interpretation of any term or provision hereof.

             
AGREED
  TO AND ACCEPTED BY:        
 
            Employer:   Employee:     JMAR TECHNOLOGIES, INC.        
 
           
By:
  /s/ Charles A Dickinson   /s/ C. Neil Beer    
 
  Charles A. Dickinson,   C. Neil Beer, PhD    
 
  Chairman of the Board of Directors        
 
           
By:
  /s/ Barry Ressler        
 
  Barry Ressler, Compensation Committee        

6